Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 05, 2020.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1- 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1- 14 of US Patent 10,769,109 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application substantially recite the limitations of claims 1- 14 of US Patent 10,769,109 B2 for storage device control system.
The claim merely omits certain the underlined limitations and replaces the bolded limitations as shown in comparison table below.
                  Instant application: 16/985, 288
             Patent: US 10,769,109 B2
1. A control method for a storage device of a driving recorder, comprising: configuring a directory entry of the storage device according to a 5predetermined directory entry stored in a storage unit; configuring a file allocation table (FAT) of the storage device according to a predetermined FAT stored in the storage unit; and controlling a controller to write data to the storage device according to the directory entry and the FAT, 10wherein entries in the FAT correspond to respective predetermined clusters in the storage device and wherein each entry in the FAT remains unchanged after new data is written to the respective predetermined clusters in the storage device.  
152. The control method of claim 1, wherein the data comprises data from at least two files, and the FAT is configured to cause the two files to be stored in interleaved clusters.  
3. The control method of claim 2, wherein the at least two files are 20video files having a same bit rate, and wherein configuring the FAT of the storage device comprises allocating a same number of the predetermined clusters to each of the at least two files.  
4. The control method of claim 2, wherein the at least two files are 25video files having bit rates different from each other, and wherein 
5. The control method according to claim 1, wherein the step of configuring the directory entry of the storage device comprises: configuring in the directory entry a file name corresponding to a file.  
56. The control method according to claim 5, wherein the step of configuring the directory entry of the storage device comprises: configuring in the directory entry a starting data cluster corresponding to the file.  
107. The control method according to claim 6, wherein the step of configuring the FAT of the storage device comprises: configuring in the FAT a FAT chain corresponding to the file.  
8. The control method according to claim 7, wherein the step of 15controlling the controller to write data to the storage device according to the directory entry and the FAT comprises: updating in the file directory the file name corresponding to the file; and controlling the controller to write data to the data cluster in the storage device configured for the file.  
9. The control method according to claim 8, wherein in the directory entry the starting data cluster corresponding to the file stays unchanged.  
10. The control method according to claim 9, wherein in the FAT the 25FAT chain corresponding to the file stays unchanged.  
11. A storage device control system, comprising: a storage unit, storing a predetermined directory entry and a predetermined file allocation table (FAT); 30a controller, writing data to a storage device; and a processor, performing steps of: configuring a directory entry of the storage device according to the 211577.0006CIP predetermined directory entry; configuring a FAT of the storage device according to the predetermined FAT; and controlling the controller to write data to the storage device according to 5the directory entry and the FAT, wherein entries in the FAT correspond to respective predetermined clusters in the storage device and wherein each entry in the FAT remains unchanged after new data is written to the respective predetermined clusters in the storage device.  
12. The storage device control system according to claim 11, wherein the data comprises data from at least two files, and the FAT is configured to cause the two files to be stored in interleaved clusters.  
1513. The storage device control system according claim 12, wherein the at least two files are video files having a same bit rate, and wherein configuring the FAT of the storage device comprises allocating a same number of the predetermined clusters to each of the at least two files.  
2014. The storage device control system according claim 12, wherein the at least two files are video files having bit rates different from each other, and wherein configuring the FAT of the storage device comprises allocating the predetermined clusters to each of the at least two files according to the bit rates of the at least two files.  
15. The storage device control system according to claim 11, wherein the step of configuring the directory entry of the storage device comprises: 30configuring in the directory entry a file name corresponding to a file.  
16. The storage device control system according to claim 15, 221577.0006CIP wherein the step of configuring the directory entry of the storage device comprises: configuring in the directory entry a starting data cluster corresponding to the file.  
17. The storage device control system according to claim 16, wherein the step of configuring the FAT of the storage device comprises: configuring in the FAT a FAT chain corresponding to the file.  
1018. The storage device control system according to claim 17, wherein the step of controlling the controller to write data to the storage device according to the directory entry and the FAT comprises: changing in the directory entry the file name corresponding to the file; and 15controlling the controller to write data to the data cluster in the storage device configured for the file.  
19. The storage device control system according to claim 18, wherein in the directory entry the starting data cluster corresponding to the file 20stays unchanged.  
20. The storage device control system according to claim 19, wherein in the FAT the FAT chain corresponding to the file stays unchanged.


1. A control method for a storage device of a driving recorder, comprising: planning a directory entry of the storage device according to a predetermined directory entry stored in a storage unit; planning a file allocation table (FAT) of the storage device according to a predetermined FAT stored in the storage unit; and controlling a controller to write data to the storage device according to the directory entry and the FAT, wherein entries in the FAT correspond to respective predetermined clusters in the storage device and wherein each entry in the FAT remains unchanged after new data is written to the respective predetermined clusters in the storage device.
2. The control method according to claim 1, wherein the step of planning the directory entry of the storage device comprises: planning in the directory entry a file name corresponding to a file.
3. The control method according to claim 2, wherein the step of planning the directory entry of the storage device comprises: planning in the directory entry a starting data cluster corresponding to the file.
4. The control method according to claim 3, wherein the step of planning the FAT of the storage device comprises: planning in the FAT a FAT chain corresponding to the file.
5. The control method according to claim 4, wherein the step of controlling the controller to write data to the storage device according to the directory entry and the FAT comprises: updating in the file directory the file name
corresponding to the file; and controlling the controller to write data to the data cluster in the storage device planned for the file.
6. The control method according to claim 5, wherein in the directory entry the starting data cluster corresponding to the file stays unchanged.
7. The control method according to claim 6, wherein in the FAT the FAT chain corresponding to the file stays unchanged.
8. A storage device control system, comprising: a storage unit, storing a predetermined directory entry and a
predetermined file allocation table (FAT); a controller, writing data to a storage device; and a processor, performing steps of: planning a directory entry of the storage device according to the predetermined directory entry; planning an FAT of the storage device according to the predetermined FAT; and controlling the controller to write data to the storage device according to the directory entry and the FAT, wherein entries in the FAT correspond to respective predetermined clusters in the storage device and wherein each entry in the FAT remains unchanged after new data is written to the respective predetermined clusters in the storage device.
9. The storage device control system according to claim 8, wherein the step of planning the directory entry of the storage device comprises: planning in the directory entry a file name corresponding to a file.
10. The storage device control system according to claim 9, wherein the step of planning the directory entry of the storage device comprises: planning in the directory entry a starting data cluster corresponding to the file.
11. The storage device control system according to claim 10, wherein the step of planning the FAT of the storage device comprises: planning in the FAT a FAT chain corresponding to the file.
12. The storage device control system according to claim 11, wherein the step of controlling the controller to write data to the storage device according to the directory entry and the FAT comprises: changing in the directory entry the file name corresponding to the file; and controlling the controller to write data to the data cluster in the storage device planned for the file.
13. The storage device control system according to claim 12, wherein in the directory entry the starting data cluster corresponding to the file stays unchanged.
14. The storage device control system according to claim 13, wherein in the FAT the FAT chain corresponding to the file stays unchanged.



	As demonstrated, the independent claim 1 and 8 and dependent claims 2-7 and 9-14 of US Patent 10,769,109 B2 disclose all the features of the independent 1 and 11 and dependent claims 5-10 and 15-20 of instant application with very minor obvious variations (i.e. planninga directory entry to configuring a directory entry). Thus, it would have been obvious to one of ordinary skill in the art having the claims of US Patent 10,769,109 B2 to modify the claims to achieve the features of claims 1-20 of the instant application.
				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167